MEMORANDUM**
The United States appeals the district court’s decision granting Jerome Betts’ motion to suppress evidence. We affirm.
We review de novo the district court’s holding on the motion to suppress, but we review for clear error the district court’s underlying factual decisions. United States v. Gonzalez, Inc., 412 F.3d 1102, 1110 (9th Cir.2005).
The factual basis for the district court’s decision is that Sergeant Nelson recklessly omitted key facts from the search warrant affidavit. Such an omission would render the warrant invalid. United States v. Martinez-Garcia, 397 F.3d 1205, 1214 (9th Cir.2005); United States v. Meling, 47 F.3d 1546, 1553 (9th Cir.1995); United States v. Stanert, 762 F.2d 775, 781 (9th Cir.1985). If the affiant recklessly omits information, however, the resulting warrant is void only if the omission is material. See, e.g., Stanert, 762 F.2d at 782. In other words, the defendant must show that the affidavit “supplemented by the omissions would not be sufficient to support a finding of probable cause.” Id.
There is sufficient evidentiary support for the district court’s finding that Ser*585geant Nelson’s factual omissions were both reckless and material. The omitted information cast serious doubt on the credibility of the informant whose accusation of Betts was key to the charge. The district court therefore did not clearly err in finding the omissions were reckless and material. Based on this factual finding, the district court did not err in granting Betts’ motion to suppress.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.